Order, Supreme Court, New York County (Harold B. Beeler, J), entered January 3, 2007, which, to the extent appealed from as limited by the briefs, denied defendant husband’s cross motion for dismissal of the instant action, awarded plaintiff wife $7,500 to be used to hire a forensic accountant on the issue of the extent, if any, of defendant’s ownership interest in his business, awarded plaintiff maintenance pendente lite in the amount of $6,000 per month, retroactive to November 3, 2006, and directed the payment of $15,000 to the wife’s counsel, unanimously affirmed, without costs.
Plaintiff was able to meet the one-year residency requirement (Domestic Relations Law § 230 [2]; Capdevilla v Capdevilla, 149 AD2d 312 [1989]). In determining the amount of child support and maintenance to be awarded, the court was free to find that defendant’s actual income was greater than he had reported in documents submitted to the court (see Pezza v Pezza, 300 AD2d 555 [2002]). We decline to disturb the awards of fees for interim counsel (see Stella v Stella, 16 AD3d 109 [2005]) and forensic accounting (see Zirinsky v Zirinsky, 138 AD2d 43 [1988]). Concur—Tom, J.P., Mazzarelli, Saxe, Williams and Malone, JJ.